DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8, 11, and 13-14 have been considered but are moot in view of the new ground(s) of rejection.  The Applicant asserts Fig. 8 of Nishihara has a second shield layer that does not overlap all of the first static blocking layer.  However, under a new ground of rejection, the embodiment of Fig. 7 of Nishihara is cited for teaching this feature.  For this reason, Applicant’s arguments are not persuasive at this time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0216018, hereinafter “Kim ‘018”) in view of Kwak et al. (US 2009/0026932, hereinafter “Kwak”), Jang (US 2013/0278513), and Nishihara et al. (US 2010/0220071, hereinafter “Nishihara”).	Regarding claim 1, Kim ‘018 discloses a display device, comprising (Figs. 1, 2B, and 3, [0025 and 0029-0030]): 	a display panel, comprising (Figs. 1, 2B, and 3, [0025 and 0029-0030], lower substrate 100 has display region 110 with pixels 112 as part of the OLED display device which includes a touch screen panel):2	a display unit comprising (Fig. 3, [0025 and 0029-0030], lower substrate 100 has display region 110 with pixels 112 as part of the OLED display panel which includes a display unit):	3a plurality of pixels defined as areas configured to emit light (Fig. 3, [0029-0031], ; and	9a second static electricity blocking layer outside of the sensing electrodes (Fig. 2B, [0009, 0025-0027 and 0043-0045], shield member 50” formed in the non-display area of the OLED display).	Kim ‘018 does not explicitly disclose
	a first static electricity blocking layer disposed on the driving circuit unit; and	the second static electricity blocking layer disposed overlapping the first static electricity blocking layer;	Kwak discloses	a first static electricity blocking layer disposed on the driving circuit unit ([0032], shielding layer 108c is disposed in the non-pixel region and disposed on the driving circuit to protect from electrostatic discharge).		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018 to include a first static electricity blocking layer disposed in the non-pixel area and on the driving circuit unit, such as taught by Kwak, for the purpose of having electrostatic shielding protecting electrical components of the display.  The modified device would have the second static electricity blocking layer (shield layer 50” of Kim ‘018 formed in the non-display area including over the driving circuit) overlapping the first static electricity blocking layer (shield layer 108c of Kwak in the non-pixel area where the driver circuit is located).	Kim ‘018 as modified by Kwak does not explicitly disclose iiwherein the sensing electrodes and the pixels do not overlap each other.	Jang discloses iiwherein the sensing electrodes and the pixels do not overlap each other ([0051-0052, 0055-0057, 0059, and 0061], touch electrodes can be diamond shaped with openings 70 in the pixel 20 areas such that the sensing electrodes do not overlap the pixels [0057]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018 and Kwak to form the sensing electrodes to have wherein the sensing electrodes and the pixels do the first layer overlapping a portion of the first static electricity blocking layer; and	a second layer disposed on a same layer as the second sensing electrode, the second layer overlapping the first layer and the first wiring, the first static electricity blocking layer overlapping all of the second layer, and a portion of a lower surface of the second layer directly contacting an upper surface of the first layer.	Nishihara teaches	the second static electricity blocking layer comprising:	a first layer disposed on the same layer as the first sensing electrode and the first wiring without overlapping the first wiring, the first layer overlapping a portion of the first static electricity blocking layer (Figs. 7-8, [0062-0070], shield electrode 8 adjacent wiring electrodes 7 as a first layer overlaps a portion of the first static electricity blocking layer of Kwak 108C formed in the non-pixel region and the first wiring connecting to electrodes 5); and	a second layer disposed on a same layer as the second sensing electrode, the second layer overlapping the first layer and the first wiring, the first static electricity blocking layer overlapping the second layer, and a portion of a lower surface of the second layer directly contacting an upper surface of the first layer (Fig. 7, [0062-0070], shield electrode 10 as a second layer overlaps the first layer 8 and the first wiring 7, the first static electricity blocking layer 108C of Kwak overlapping the second layer 10, and shield electrode 8 contacts shield electrode 10 from through hole 11).	Nishida further teaches when forming a first static electricity shielding layer (Fig. 7, shield electrode 16) [0064] to form the layer to overlap all of the second layer 10 of the second static electricity shielding layer (elements 8 and 10).Regarding claim 3, Kim ‘018 as modified by Kwak, Jang, and Nishihara discloses the display device of claim 1, wherein the display panel further comprises an encapsulation configured to encapsulate the display unit (Kim ‘018, Figs. 2B and 3, [0026 and 0028], upper substrate 10 encapsulates the display unit formed on substrate 100).	Kim ‘018 as modified by Kwak, Jang, and Nishihara does not explicitly disclose
	the encapsulation configured to encapsulate the first static electricity blocking 3layer, and	4wherein the touch sensor is disposed on the encapsulation.	However, Kwak further discloses	a first static electricity blocking layer disposed on the driving circuit unit ([0032], Regarding claim 4, Kim ‘018 as modified by Kwak, Jang, and Nishihara discloses 1the display device of claim 3, wherein the encapsulation is disposed between .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘018 in view of Kwak, Jang, and Nishihara as applied to claims 1, 3 and 4, and further in view of Ko et al. (US 2012/0228617, hereinafter “Ko”), Huang et al. (US 2014/0049721, hereinafter “Huang”) and Yamaguchi (US 2008/0024407, hereinafter “Yamaguchi”). 	Regarding claim 2, Kim ‘018 as modified by Kwak, Jang, and Nishihara discloses t1he display device of claim 1, but does not explicitly disclose wherein the pixels comprise a pixel electrode, an 2emission layer, and a common electrode.	Ko teaches an OLED display	wherein the pixel comprises a pixel electrode, an emission layer, and a common electrode [0101].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018, Kwak, Jang, and Nishihara to have the OLED formed to include wherein the pixel comprises a pixel electrode, an emission layer, and a common electrode, such as taught by Ko, for the purpose of providing a flexible OLED display device for emitting light.	Kim ‘018 as modified by Kwak, Jang, Nishihara and Ko does not explicitly disclose	3wherein the first static electricity blocking layer is made of the same material as the pixel 4electrode and disposed on the same layer with the pixel electrode.	Yamazaki discloses when forming shield layers.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018, Kwak, Jang, Nishihara, Ko, and Yamazaki and to have wherein the first static electricity blocking layer is electrically connected to the common electrode, such as taught by Huang, for the purpose of reducing wiring connections to the device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘018 in view of Kwak, Jang, and Nishihara as applied to claims 1, 3 and 4, and further in view of Kim (US 2011/0316803, hereinafter “Kim ‘803”).	Regarding claim 5, Kim ‘018 as modified by Kwak, Jang, and Nishihara discloses 1the display device of claim 1, wherein the touch sensor comprises:	2a touch area configured to recognize a touch (Kim ‘018, Figs. 1 and 2B, [0025-0027], touch screen panel); and	3a pad area disposed at one side of the touch area (Kim ‘018, Figs. 1 and 2B, [0025-0027], touch screen panel has bonding pads 42 on the lower part of touch screen), but does not explicitly disclose	4wherein the second static electricity blocking layer is disposed surrounding three sides of 5four sides of the touch area except for one side of the touch area on where the pad area is 6disposed.	Kim ‘803 discloses	the second static electricity blocking layer is disposed surrounding three sides of four sides of the touch area except for the one side on where the pad area is disposed (For this claim only, the examiner interprets the second static electricity blocking layer as being only element 160; element 160 surrounds three sides of the touch sensor, but not the one side where the pad area 135 is disposed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018, Kwak, Jang, and Nishihara to have the second static electricity blocking layer is disposed .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘018 in view of Kwak, Jang, and Nishihara as applied to claims 1, 3 and 4, and further in view of Phillip (US 2011/0279398).	Regarding claim 8, Kim ‘018 as modified by Kwak, Jang, and Nishihara discloses ithe display device of claim 1, but does not explicitly disclose	wherein the touch sensor further comprises:	2a first passivation layer covering the first sensing electrode; and	3a second passivation layer covering the second sensing electrode, and	4wherein the second sensing electrode is disposed on the first passivation layer.
	the touch sensor further comprises a first passivation layer covering the first sensing electrode; and a second passivation layer covering the second sensing electrode (Fig. 5, [0005, 0017, and 0023], first passivation layer 65 covers the first sensor electrode 65A and the second passivation layer 35 covers the second electrode 30a), and
	wherein the second sensing electrode is disposed on the first passivation layer (Fig. 5, [0005, 0017, and 0023], the second sensing electrode 30a is disposed on the first passivation layer 65).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018 in view of Kwak, Jang, and Nishihara to have the touch sensor further comprises a first passivation layer covering the first sensing electrode and a second passivation layer covering the second sensing electrode, and the second sensing electrode is disposed on the first passivation layer, such as taught by Phillip, for the purpose of reducing oxidation on the sensing electrodes which degrades sensor performance (Phillips, [0005]).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘018 in view of Kwak, Jang, Nishihara and Phillip as applied to claim 8, and further in view of Kim ‘803.	Regarding claim 11, Kim ‘018 as modified by Kwak, Jang, Nishihara and Phillip 
	a second layer made of the same material as the second sensing electrode, the second layer overlapping the first layer ([0088], second layer 350b is made of same material as second sensing layer 120).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018 in view of Kwak, Jang, Nishihara and Philipp to have wherein3 the first layer is made of the same material as the first sensing electrode, and 4wherein the second layer is made of the same material as the second sensing electrode, as taught by Kim ‘803, for the purpose of using a common material for forming the electrostatic protection electrodes and reducing the number of different types of materials required to form the display device.
	Regarding claim 13, Kim ‘018 as modified by Kwak, Jang, Nishihara, Phillip, and Kim ‘803 discloses 1the display device of claim 11, wherein the first passivation layer is disposed 2covering the first layer (Kim ‘803, Fig. 9, first passivation layer of Philipp would be equivalent to layer 353 and have the first passivation layer covering the first .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘018 in view of Kwak, Jang, Nishihara, Phillip and Kim ‘803 as applied to claim 13, and further in view of Yamaguchi.
	Regarding claim 14, Kim ‘018 in view of Kwak, Jang, Nishihara, Phillip, and Kim ‘803 discloses the display device of claim 13,
	wherein the first layer is directly connected to a third wiring (Kim ‘803, Fig. 9, first layer 350a is directly connected to a third wiring via element 160 at wiring connection to bond pad 135 (blank lead line in Fig. 4) at the bottom of element 150; third wiring is wiring connected to bond pad from outside the device), and
	wherein the second layer is connected to the third wiring (Kim ‘803, Fig. 9, second layer 350a is directly connected to a third wiring via element 160 at wiring connection to bond pad 135 (blank lead line in Fig. 4) at the bottom of element 150).through the first layer.	However, Yamaguchi further teaches forming a dual shield layer directly connected to each other with a third line used to electrically connect to each of the shield layers (Fig. 11, shields 4c and 4d connect to each other at via 14).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018 in view of Kwak, Jang, Nishihara, Phillip, and Kim ‘803 to have wherein the second layer is connected to the third wiring through the first layer, such as further taught by Yamaguchi, since it is a matter of design choice whether the layer 160 of Kim ‘803 is connected to only the upper layer 350b or the lower layer 350a of Kim ‘803 when the layers 350a and 350b are adjacent to each other in the via as taught by Yamaguchi.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘018 in view of Kwak, Kwack et al. (US 2010/0201261, hereinafter “Kwack”) and Shin et al. (US 2012/0133858, hereinafter “Shin”).	Regarding claim 19, Kim ‘018 discloses a display device, comprising (Figs. 1, 2B, and 3, [0025 and 0029-0030]):	a substrate (Figs. 1, 2B, and 3, [0025 and 0028-0030], lower substrate 100); 	a display panel comprising (Figs. 1, 2B, and 3, [0025 and 0029-0030], lower substrate 100 has display region 110 with pixels 112 as part of the OLED display device which includes a touch screen panel):
	a first blocking layer disposed on the substrate; and 		the second blocking layer disposed on the first blocking layer.	Kwak discloses	a first blocking layer disposed on the substrate ([0032], shielding layer 108c is disposed in the non-pixel region and is disposed on the driving circuit (and the substrate 100) to protect the driving circuit from electrostatic discharge	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018 to include a first blocking layer disposed on the substrate in the non-pixel area and on the driving circuit unit, such as taught by Kwak, for the purpose of having electrostatic shielding protecting electrical components of the display.  The modified device would have the second blocking layer (shield layer 50” of Kim ‘018 formed in the non-display area including over the driving circuit) disposed on the first blocking layer (i.e., overlapping the first static electricity blocking layer or shield layer 108c of Kwak in the non-pixel area where the driver circuit is located).	Kim ’018 as modified by Kwak does not explicitly disclose	the display unit comprising a thin film transistor, a first electrode electrically connected to the thin film transistor, a second electrode, and an emission layer between the first electrode and the second electrode,	the encapsulation comprising an inorganic layer and an organic layer. 	Kwack discloses.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘018 in view of Kwak, Kwack and Shin as applied to claim 19, and further in view of Lee (US 2014/0353691).
	Regarding claim 20, Kim ’018 as modified by Kwak, Kwack and Shin discloses the display device of claim 19, but does not explicitly disclose wherein the first sensing electrode and the second sensing electrode are disposed on a non-pixel between pixels without overlapping the emission layer in mesh shape.
	Lee discloses wherein the first sensing electrode and the second sensing electrode are disposed on a non-pixel between pixels without overlapping the emission layer in mesh shape (Figs. 2 and 6, [0022, 0024-0025, and 0042], the black matrix layer , organic light emitting devices disposed to respectively correspond to the light emitting areas ([0041], OLED layer 230 emits light; see Fig. 2)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim ‘018, Kwak, Kwack, and Shin to have wherein the first sensing electrode and the second sensing electrode are disposed on a non-pixel between pixels without overlapping the emission layer in mesh shape, such as taught by Lee, for the purpose of allowing emission light of the OLED to not be blocked by the touch sensors for each pixel.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694